[J-8-2017]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


THOMAS JEFFERSON UNIVERSITY                  :   No. 30 EAP 2016
HOSPITALS, INC.,
                                             :   Appeal from the Order of
                     Appellant               :   Commonwealth Court entered on
                                             :   01/06/2016 at No. 2275 CD 2014
                                             :   affirming the Order entered on
               v.                            :   11/17/2014 of the Department of Labor,
                                             :   at No. 2014-02 and the 02/17/2016
                                             :   Order Denying the Application for
PENNSYLVANIA DEPARTMENT OF                   :   Reargument.
LABOR AND INDUSTRY, BUREAU OF
LABOR LAW COMPLIANCE,                        :   ARGUED: March 7, 2017

                     Appellee

ELIZABETH HAUBRICH,

                     Intervenor


                                       OPINION


JUSTICE WECHT                                                 DECIDED: June 20, 2017
       In   this appeal, we consider whether a recently terminated employee is an

"employee" and, thus, entitled to inspect her personnel file, according to the Inspection

of Employment Records Law (hereinafter "the Personnel Files Act" or "the Act"), 43 P.S.

§§ 1321-24.     Because we conclude that the Act's definition of "employee" excludes

former employees, we hold that a terminated employee is precluded from inspecting her

file. We reverse the contrary holding of the Commonwealth Court.
       At the heart of this case is the Personnel Files Act's definition of "employee,"

which is as follows:
       Any person currently employed, laid off with reemployment rights or on
       leave of absence. The term 'employee' shall not include applicants for
       employment or any other person.
43 P.S. § 1321. The Act further provides:
       An employer shall, at reasonable times, upon request of an employee,
       permit that employee or an agent designated by the employee to inspect
       his or her own personnel files used to determine his or her own
       qualifications for employment,                   promotion,     additional   compensation,
       termination or disciplinary action           .    .




43 P.S. § 1322.

       In   Beitman      v.       Dep't of Labor & Indus., 675 A.2d 1300 (Pa. Cmwlth. 1996), the

Commonwealth Court, sitting en banc, considered whether the Personnel Files Act

allowed a former employee to access her file. In that case, an employee who had been

terminated over two years earlier requested access to her personnel file pursuant to

section 1322. The employer denied her request, citing the Act's definition of employee.

The   Department             of    Labor   and    Industry's       Bureau   of   Labor   Law Compliance

("Department") upheld that decision.

       The employee appealed to the Commonwealth Court, arguing that, because

section 1322 permits inspection                  by an employee "to determine his or her own

qualifications for   .   .    .   termination or disciplinary action," 43 P.S. § 1322, the General

Assembly must have intended for terminated employees to be covered by the Act. The

employee further asserted that to interpret the Act any other way would render the

phrase "termination or disciplinary action" mere surplusage.

       The Commonwealth Court majority ultimately agreed with the Department and

held that the former employee was not permitted to access her file.                         However, the

majority confined its holding to the specific facts of the case, explaining that               it   did "not

interpret the phrase 'currently employed' in [s]ection [1321] so stringently as to prohibit


                                                  [J-8-2017]   -   2
an individual from obtaining his or her personnel file when such request is made

contemporaneously with termination or within a reasonable time immediately following

termination." Beitman, 675 A.2d at 1302 (emphasis added).

       Three judges dissented, opining that the Act did not clearly and unambiguously

exclude former employees from the definition of employee. See Beitman, 675 A.2d at

1303 (Friedman, J., dissenting). The dissent reasoned that the exclusion of "any other

person" under section 1321 more likely was intended to exclude individuals who had

never been employees rather than those that had at one time been employed,

especially considering the use of the word "termination" in section 1322. The dissent

concluded that section 1321 was ambiguous when read along with section 1322,

because section 1322 allows employees to view their personnel files to ascertain the

reason for their termination.    In   the dissent's view, if "employee" excluded terminated

employees, the language in section 1322 would be meaningless. The dissent rejected

the majority's suggestion that employees could obtain their files contemporaneously

with termination or immediately thereafter. Such a reading, the dissent opined, was at

odds with what the majority stated was the plain and unambiguous language of the Act.

The dissent suggested that the majority could not have it both ways. See Beitman, 675

A.2d at 1304 n.4 (Friedman, J., dissenting) ("Following the Majority's rationale, if section

[1321] defines an "employee" to exclude former employees, then section [1322], which

defines the rights of "employees" under the Act, cannot, by definition, afford any

protection to former employees, no matter how recent their termination.").

       In   the dissent's view, the point in time at which an employee's rights are most in

jeopardy is at termination, and most terminations do not come with advance notice. The

dissent found it unreasonable to conclude that the General Assembly would have

intended to exclude terminated employees from the protections of the Act. Accordingly,




                                          [J-8-2017]   -   3
the dissent would have held that the Act's definition of employee includes former

employees who were terminated prior to requesting to view their files.

       Following Beitman, the Department developed a policy that allows former

employees to access their files        if   they make the request within a reasonable time. The

Department generally has defined a reasonable time as approximately thirty days after

termination. See Appellant's Br. at           31 ("In at    least thirty cases   .   .   .   since the Beitman

decision   .   .   .   the Department [has] held that 'currently employed' could encompass

persons who requested their personnel files seventeen, nineteen, twenty-three, and

twenty-four days after their employment ended[,] but not persons who requested their

files thirty-two, thirty-four, thirty-six, forty-two, or forty-five days after termination.")

(emphasis in original).

       The Beitman decision, and the Department's application of that decision, form

the backdrop for the present controversy.

       The facts of this case are straightforward and undisputed.                            Elizabeth Haubrich

worked for Thomas Jefferson University Hospital ("Hospital") as a nurse -anesthetist.

The Hospital terminated Haubrich on August 9, 2013.                    A week later, on August 16,

2013, Haubrich filed a request with the Hospital to view her personnel file pursuant to

the Personnel Files Act.           Believing that Haubrich was not entitled to view her files

because she was no longer an employee, the Hospital denied her request.

       On January 20, 2014, Haubrich filed a complaint with the Department seeking

access to her records under the Act. The parties agreed to forgo an evidentiary hearing

and filed a joint stipulation of facts. Haubrich conceded that she was not employed by

the Hospital at the time that she made the request. She also stipulated that she did not

have reemployment rights and was not on a leave of absence. The parties submitted

briefs and the Department held oral argument on the sole issue of whether Haubrich




                                               [J-8-2017]   -   4
was an "employee" under the Act.         Relying upon the Beitman court's statement that

former employees who request their files within a reasonable time following their

termination are covered by the Act, the Department determined that Haubrich had

requested her file within a reasonable time after her termination. Thus, on November

17, 2014, the Department granted Haubrich's request to inspect her personnel file.

      The Hospital appealed to the Commonwealth Court, arguing that the plain

language of the Act clearly excludes former employees from the definition of employee.

Specifically, the Hospital emphasized that the Act uses the term "currently employed"

and excludes "any other person." 43 P.S. § 1321. The Hospital further argued that the

legislative history of the Act indicates that the General Assembly did not intend to allow

former employees to access their personnel files, directing the court to various failed

attempts in the General Assembly to amend the Act to include terminated employees.

Finally, the Hospital argued that the qualifying language from Beitman was mere dicta,

and therefore was not controlling.

      The Commonwealth Court defined "current" to mean "'presently elapsing,'

`occurring in or existing at the present time' or 'most recent."   Thomas Jefferson Univ.

Hosps., Inc.   v.   Pa. Dep't of Labor & Indus., 131 A.3d 567, 570 (Pa. Cmwlth. 2016)

(quoting Pickens     v.   Underground Storage Tank Indemnification Bd., 890 A.2d 1117,

1119-20 n.9 (Pa. Cmwlth. 2006)).1         Applying that definition, the court found that



        In Pickens, the Commonwealth Court addressed whether a landowner was
1




entitled to receive payments from the Underground Storage Tank Indemnification Fund
pursuant to the Storage Tank and Spill Prevention Act ("Tank Act"), 35 P.S. §§
6021.101-6021.2104. In order to be eligible to receive payments under the Tank Act, a
claimant must meet certain eligibility requirements, including payment of the "current
fee" for the underground storage tank. The parties disputed what was included in the
"current fee" and, in settling that dispute, the Commonwealth Court observed that
"'current' means 'presently elapsing,' occurring in or existing at the present time' or
`most recent." Pickens v. Underground Storage Tank Indemnification Bd., 890 A.2d
(continued...)


                                        [J-8-2017]   -   5
"Haubrich's employment, having terminated one week prior to her request, clearly

qualifies as 'presently elapsed' employment and/or 'most recent' employment, thereby,

falling within the statute." Thomas Jefferson Univ. Hosps., 131 A.3d at 570. The court

also opined that it was necessary to construe the Act to include recently terminated

employees because, pursuant to section 1322 of the Act, "an employee is expressly

permitted to inspect one's personnel file to determine the basis for his [or] her

employment termination, [and] it would not be possible for one to inspect his or her file

regarding his or her employment termination while one is currently employed." Id.; see

43 P.S. § 1322.      Therefore, the Commonwealth Court concluded, reading "recently

terminated employees" into the Act was necessary to avoid an absurd result.

        The Commonwealth Court was not persuaded by the Hospital's legislative history

argument, explaining that the only legislative history that is relevant to discern the

meaning of a statute is the "contemporaneous legislative history,"   1   Pa.C.S. § 1921(c),

that is, the history of the statute prior to its enactment and not the subsequent attempts

by the legislature to amend the statute. The court explained that it could not "discern

the legislative intent of the General Assembly that passed the relevant      .   .   .   statute by

examining the intent of the General Assembly that subsequently failed to amend that

statute[.]"   Thomas Jefferson Univ. Hosps., 131 A.3d at 571 (quoting Commonwealth               v.

Lynn, 114 A.3d 796, 827 (Pa. 2015)).

        Finally, the Commonwealth Court concluded that the qualifying language in

Beitman was more than dicta. The court opined that the language was, in fact, part of

the holding and was included by the majority in response to the dissent's position that



(... continued)
1117, 1119-20      n.9   (Pa.   Cmwlth. 2006)   (quoting Webster's   Eleventh Collegiate
Dictionary 306 (2004)).




                                       [J-8-2017]   -   6
the statute encompasses all former employees. The court concluded that it would be

disingenuous to read Beitman as holding that no former employee can qualify under the

Act. Accordingly, the Commonwealth Court held that Haubrich was an employee under

the Act, and it affirmed the Department's order.

      The Hospital filed a petition for allowance of appeal with this Court. We granted

allocatur on the following issue of first impression, as framed by the Hospital:
      Whether the Pennsylvania Personnel File Act [43 P.S. §§ 1321-241's
      definition of "current employee" means former employee, as was held by
      the Commonwealth Court in this case when it erroneously relied on
      nonprecedential dicta in an earlier Commonwealth Court decision
      (Beitman v. Dep't of Labor & Indus., 675 A.2d 1300 (Pa. Cmwlth. 1996))?
Thomas Jefferson Univ. Hosps., Inc.      v.   Pennsylvania Dep't of Labor & Indus., Bureau of

Labor Law Compliance, 143 A.3d 889 (Pa. 2016) (emphasis in original).

      We are called upon to interpret the Act's definition of "employee." This requires

us to perform the familiar task of statutory interpretation.     Statutory interpretation is a

question of law over which our standard of review is de novo, and our scope of review

plenary.    Commonwealth     v.   Kingston, 143 A.3d 917, 921 (Pa. 2016). "In all matters

involving statutory interpretation, we apply the Statutory Construction Act,     1   Pa.C.S. §§

1501, et seq., which directs us to ascertain and effectuate the intent of the General

Assembly.    1   Pa.C.S. § 1921(a)." Kingston, 143 A.3d at 922.
       In discerning that intent, the court first resorts to the language of the
      statute itself. If the language of the statute clearly and unambiguously
      sets forth the legislative intent, it is the duty of the court to apply that intent
      to the case at hand and not look beyond the statutory language to
      ascertain its meaning. See 1 Pa.C.S. § 1921(b) ("When the words of a
      statute are clear and free from all ambiguity, the letter of it is not to be
      disregarded under the pretext of pursuing its spirit."). "Relatedly, it is well
      established that resort to the rules of statutory construction is to be made
      only when there is an ambiguity in the provision."               Oliver v. City of
      Pittsburgh, 11 A.3d 960, 965 (Pa. 2011).
Mohamed     v.   Commonwealth, Dep't of Transp., Bureau of Motor Vehicles, 40 A.3d 1186,

1192-93 (Pa. 2012) (internal citations modified).


                                         [J-8-2017]   -   7
       The    Hospital   expands   upon   the   arguments         that it   raised   before       the

Commonwealth      Court.    The Hospital urges that the language of section                   1321

unambiguously defines "employee" to include only individuals "currently employed, laid

off with reemployment rights or on leave of absence," and that it expressly excludes

"any other person," which necessarily encompasses a person who was recently

terminated.

       The Hospital criticizes the Commonwealth Court's reliance upon the language of

section 1322, arguing that it is unnecessary to look beyond the definition in section 1321

because the language of that section is clear.             Moreover, the Hospital disputes the

Commonwealth Court's conclusion that the portion of section 1322 referring to

termination is rendered meaningless when former employees are excluded from the

Act.   The Hospital explains that some employed individuals may be notified of their

termination in advance and could access their personnel file while still employed.

Additionally, the Hospital notes that section 1322 does not allow an individual to view

his or her personnel file to ascertain the reasons for their termination; rather, it allows

them to view the file in order to assess, inter alia, their "qualifications for               .   .




termination." 43 P.S. § 1322 (emphasis added). Thus, the Hospital suggests, current

employees may wish to view their files in order to evaluate whether their conduct

constitutes grounds for termination based upon their employer's policies.2

       The Hospital also challenges the Commonwealth Court's definition of "current." It

argues that the Commonwealth Court employed an inapplicable definition, i.e., "most

recent," and shifted the tense of another definition, changing "presently elapsing" to


2
        Additionally, the Hospital notes that former employees who believe they have
been wrongfully terminated may gain access to their files by filing a lawsuit and seeking
the files in discovery.




                                      [J-8-2017]   -   8
"presently elapsed." The Hospital explains that the definition of "most recent" as applied

in   Pickens was applicable   in   that case because the court was interpreting the term

"current fee." Conversely, in the context of whether someone is currently employed, the

Hospital maintains, the plain meaning of "currently" cannot mean "most recently." The

Hospital observes that no one who recently lost his or her job would say that he or she

is currently employed.

        The Hospital revives its argument that the language from Beitman, in which the

Commonwealth Court stated that it was not deciding whether recently terminated

employees are covered by the Act, was dicta.             The Hospital notes that the Beitman

majority actually held that a former employee was not entitled to view her file pursuant

to the Act.     The Hospital quotes the Beitman majority's statement that "had the

legislature intended to encompass ex -employees in the definition of 'employee,' it would

have specifically included them in the definition."           Appellant's Br. at 26 (quoting

Beitman, 675 A.2d at 1302.).         The Hospital also notes that the Beitman dissent

interpreted the majority's holding to exclude all ex -employees. See Beitman, 675 A.2d

at 1303 (Friedman, J., dissenting) ("[A]ccording to the Majority       .   .   .   only those three

categories of persons enumerated in section      1   are permitted access to their personnel

files; all other persons not within one of those three specific categories are denied such

access.").    The Hospital emphasizes that the former employee in Beitman had been

terminated over two years prior to requesting her file, and, thus, the issue of whether a

recently terminated employee is covered by the Act was not before the court.

Accordingly, the Hospital asserts, the Beitman majority's further explanation of its

interpretation of the Act was not essential to its holding and is dicta.

        Finally, the Hospital argues that the Beitman comment as to recent terminations

is unworkable in practice.    The Hospital claims that allowing former employees to seek




                                        [J-8-2017]   -   9
their personnel files within a "reasonable time" perpetuates uncertainty because

employers will be unsure about precisely what constitutes a reasonable time and, thus,

will not know whether to allow particular former employees to view their files.                 The

Hospital also claims that it cannot be left up to the Department to define what

constitutes a reasonable time because the Department lacks rulemaking authority under

the Act.     Finally, the Hospital asserts that, because of the likelihood of acrimony

between terminated employees and their former employers, it is prudent to exclude

former employees from the Act so that they cannot use the information in their files to

harass employers or their former co-workers or to otherwise disrupt the workplace.

       In   response, the Department argues that the Act is ambiguous because, although

section 1321 seems to exclude former employees from coverage, section 1322 allows

an employee "to inspect his or her own personnel files used to determine his or her own

qualifications for   .   .   termination." 43 P.S. § 1322 (emphasis added). The Department

asserts that it would be impossible for an employee to inspect the files related to his or

her termination prior to being terminated. The Department invokes the rule of statutory

construction requiring this Court to consider the meaning of each part of a statute in the

context of its whole.        See A.S.   v. Pa.   State Police, 143 A.3d 896, 906 (Pa. 2016) ("[i]n

construing and giving effect to the text [of a statute], we should not interpret statutory

words in isolation, but must read them with reference to the context in which they

appear.") (internal quotation omitted); Commonwealth               v.   Giulian, 141 A.3d 1262, 1267

(Pa. 2016) ("in ascertaining legislative intent, every portion [of a statute] is to be read

together with the remaining language and construed with reference to the statute as a

whole.").     Applying this principle, the Department argues that the definition of

"employee" contained in section 1321 must be read in the context of what is permitted

under section 1322.            When read together, according to the Department, the two




                                             [J-8-2017]   -   10
sections are irreconcilable based upon their plain language, rendering the Act

ambiguous.

       The    Department        suggests        that   this   ambiguity      was   resolved   by   the

Commonwealth Court over twenty years ago when it decided Beitman, and that the

Commonwealth Court in the present case correctly applied the rules of statutory

construction in essentially ratifying Beitman. The Department explains that, construing

the Act to exclude recently terminated employees produces "a result that is absurd,

impossible of execution [and] unreasonable," see                 1   Pa.C.S. § 1922(1): no one would

ever be able to view personnel files that served as the basis for termination despite the

fact that section 1322 provides for such. The Department further argues that reading

portions of section 1322 out of the Act also violates the rule of statutory construction

"that the General Assembly intends the entire statute to be effective and certain."                  1



Pa.C.S. § 1922(2).     The Department posits that the Commonwealth Court avoided

violation of these rules of statutory construction in Beitman by concluding that the Act

must allow some former employees to access their files, but restricting that group to

employees who were concurrently terminated or who requested their files within a

reasonable time following termination.            The Department stresses that this caveat was

more than     mere dicta because           it    specifically provided the parameters of the

Commonwealth Court's interpretation of section 1321, which was the exact issue before

the court.

       The    Department criticizes the            Hospital's attempt to use          post -enactment

legislative history as support for the Hospital's proffered interpretation of the Act,

arguing that only "contemporaneous legislative history" may be used to discern

legislative intent.   See   1   Pa.C.S. § 1921(c)(7); Lynn, 114 A.3d at 827 ("Legislative

history is generally understood to encompass a retrospective review of the legislative




                                           [J-8-2017]     - 11
consideration of a statute, not a review of the oxymoronic subsequent legislative

history.").   Moreover,    the          Department argues that the Commonwealth                   Court's

interpretation of the Act in Beitman has been controlling precedent for over two

decades. Thus, the General Assembly's failure to amend (or choice not to amend) the

Act could be interpreted as validation of the Beitman standard.

        The   Department also             challenges     the     Hospital's    characterization   of   the

Department's role in adjudicating disputes under the Act.                     The Department points to

section 1324 of the Act, which authorizes              it to   "make and enforce such orders as [it]

shall deem appropriate to   .   .   .   provide access to [personnel files.]" 43 P.S. § 1324. The

Department explains that it has not engaged in unauthorized rulemaking, but has

applied the Beitman standard consistently over the past twenty years, which has

resulted in a consistent cut-off around one month from the date of termination, after

which a former employee may no longer access their file.

        Finally, the Department argues that the Hospital's assertion that the Beitman

standard is unworkable is a policy argument that should be directed toward the General

Assembly rather than to this Court.             The Department explains that, by enacting the

statute, the General Assembly made the policy decision that employee access to

personnel files was worth the cost of any hardship experienced by employers and any

disruptions in the workplace. Moreover, the Department notes that the Act already has

in place several   measures meant to balance employer and employee interests, and that

the Hospital exaggerates many employer concerns.

        Haubrich, as an intervenor, also filed a brief responding to the Hospital's

arguments.    The majority of Haubrich's argument is duplicative of the Department's

position. She reiterates the ambiguities of the Act that result when section 1321 and

1322 are read together, but adds that the phrase "any other person" in section 1321




                                              [J-8-2017]   -   12
does not encompass former employees because it must be read in the context of the

words that immediately precede it, which refer to applicants.            Accordingly, Haubrich

argues that "any other person" only refers to other people who, like applicants, have

never been employees. Thus, she claims that section 1321 does not clearly exclude

former employees. Haubrich also adds that public policy favors a broad interpretation of

the Act, which is remedial legislation designed to protect employees.                   In   most other

respects, her argument mirrors that of the Department.

        The Personnel Files Act defines "employee" as "[a]ny person currently employed,

laid off with reemployment rights or on leave of absence," and provides that, "[t]he term

`employee' shall not include applicants for employment or any other person." 43 P.S. §

1321.      Because the parties have agreed that Haubrich was not laid off with

reemployment rights and was not on a leave of absence, our inquiry centers on the

meaning of "currently employed" as used in the statutory definition.

        The dictionary is one tool that this Court uses to apprehend a term's plain

meaning.    The Oxford English Dictionary defines "employed" as            ".   .   .   in   (another's)

employ." The Compact Oxford English Dictionary, 509 (2d ed. 2007); see also id. at 509

(defining "employ" as "to use the services of (a person) in a professional capacity, or in

the transaction of some special business; to have or maintain (person's) in one's

service."). "Currently" is defined as, inter alia, "now, at the present moment." Id. at 377.

Thus, the commonly accepted understanding of being currently employed requires that

a person be maintained in another's service now, at the present time.

        The Commonwealth Court's reasoning that "current" can also mean "most

recent" or "presently elapsed" is strained.3    It is       true that "current" can mean "most

3      Notably, as identified by the Hospital, the Commonwealth Court shifted the tense
of "presently elapsing'' in the definition of "current" to "presently elapsed." See Thomas
Jefferson Univ. Hosps., 131 A.3d at 570 ("[A]ccording to Webster's 11th Collegiate
(continued...)


                                      [J-8-2017]   -   13
recent" in certain contexts, such as in Pickens, 890 A.2d at 1119-20, where the

Commonwealth Court held that the term "current fee" meant the most recent fee, or

when talking about the current issue of a periodical.                                  It   does not follow that "current" or

"currently" always includes that sense of recentness.                                        More commonly, "currently" is

understood to mean "right now" or "at the present time." The term "currently employed"

cannot mean both presently employed and formerly employed.                                              By this definition of

"currently employed," former employees are not employees, and, therefore, are not

covered by the Act. As the Hospital argues, such a conclusion arises from a common

sense approach to the plain meaning of "currently," and is bolstered by the fact that

section 1321 expressly excludes "any other person" from its definition of employee.

       The only potential ambiguity in the Act, as asserted by the Department and

Haubrich, arises when section 1321 is read in conjunction with section 1322, which

allows employees to inspect their personnel files in order to "determine," inter alia, their

"qualifications for       .   .   .   termination   .   .   .   ."   Although this language appears at first blush

peculiar insofar as we do not ordinarily consider people to hold "qualifications                                     .   .   .   for

termination,"     it is       nonetheless sufficiently unambiguous in context.                              As the Hospital

points out, there are indeed situations in which currently employed individuals receive

advance notice that they will be terminated from employment.                                            See, e.g., Lafayette

College   v.   Dep't of Labor and Indust., Bureau of Labor Standards, 546 A.2d 126 (Pa.

Cmwlth. 1988), (holding that college professor was permitted to access his personnel

file while still employed although he had been denied tenure, which meant that he would

be discharged at the end of his employment contract).                                         Moreover, the Act permits an


(... continued)
Dictionary, 'current' means 'presently elapsing,'  Haubrich's employment, having
                                                                               .   .   .


terminated one week prior to her request, clearly qualifies as "presently elapsed')
(emphasis added).




                                                            [J-8-2017]    -   14
employee "to inspect his or her own personnel files used to determine his or her own

qualifications for   .   .   .   termination." 43 P.S. § 1322 (emphasis added). This language

does not require, contemplate, or even allow that the inspecting employee be

terminated. Instead, it guarantees inspection access for current employees to files that

the employer uses to determine whether an employee "qualif[ies] for                        .   .   .   termination."

Id.

       To be sure, it is likely that a terminated employee will have cause to inspect his

or her file in order to understand why he or she was terminated.4                                      However, in

interpreting a statute, we generally are not concerned that the General Assembly has

chosen to remedy a small subset of possible harms; this is legislative prerogative. Our

only concern is that the word "termination" in section 1322 has some meaning such that

it is not mere   surplusage. See         1   Pa.C.S. § 1921(a) ("Every statute shall be construed, if

possible, to give effect to all its provisions"); Commonwealth            v.   Driscoll, 401 A.2d 312,

315 (Pa. 1979) ("We must assume that the legislature intends every word of the statute

to have effect").    Because the phrase "files used to determine           .   .   .   qualifications for       .   .   .




termination" has meaning, even when former employees are excluded from coverage, it

is not superfluous.          Thus, reading the Act to exclude terminated employees does not

violate the rules of statutory construction. Accordingly, the plain meaning of "currently

employed" as set forth in section 1321 controls.5


4
       It ispossible, as the Hospital suggests, that the General Assembly did not
believe it was necessary to provide terminated employees with inspection rights
because those individuals who perceive that their termination was unlawful may gain
access to their personnel files in discovery after they file a lawsuit.
5
        Because we conclude that the Act's language is not ambiguous, we need not
consider the legislative history or policy arguments forwarded by the parties. To the
extent that "public policy" favors an expansion of the Personnel Files Act's protections,
we emphasize that policy arguments must be addressed to the General Assembly, not
to this Court.
(continued...)


                                                [J-8-2017]   -   15
       Regarding       Beitman,   strictly     speaking,           the     language    that   qualifies   the

Commonwealth Court's holding is dicta.           It   was not essential to that court's holding, and

the factual scenario that it discussed was not before the court. "General expressions in

an opinion must be considered in the light of and cannot be dissevered from the facts of

that case; what is actually decided and controlling is the law applicable to the particular

facts of that particular case and while all other statements and conclusions therein are

entitled to great consideration they are not controlling."                  In re Pew's Trust Estate, 191

A.2d 399, 404 (Pa. 1963), (collecting cases), overruled in part by Estate of Tyler, 377

A.2d 157 (Pa. 1977); Stellwagon        v.    Pyle, 133 A.2d 819, 823 (Pa. 1957) ("[L]anguage

employed in [judicial] opinions must be related to the issue decided; when it goes

beyond that, it must be considered dictum"). Moreover, although the Commonwealth

Court generally must adhere to the binding language of its own opinions, we, as the

Supreme Court, are not so bound. Commonwealth                      v.    Cook, 735 A.2d 673, 678 n.7 (Pa.

1999) ("[T]his [C]ourt is not bound by rulings of a lower court in this Commonwealth.").

The Beitman Court's caveat is not based upon a plain language reading of the

Personnel Files Act.       Whether the caveat is part of the holding or is dicta, it is

erroneous.        Thus, although the Commonwealth Court's holding in Beitman-that a

former employee is not covered by the Personnel Files                         Act-is   consistent with our

interpretation of the statutory language, to the extent that Beitman contains language

that is inconsistent with today's decision, it is overruled.




(... continued)
       Additionally, it is of no consequence that the Department, following Beitman, has
developed what it deems a consistent body of decisions regarding what constitutes "a
reasonable time immediately following termination." The rules of statutory construction
do not allow us to deviate from the plain meaning of a statute simply because the body
charged with enforcing it is capable of applying a different interpretation.



                                             [J-8-2017]   -   16
       Reading the Personnel Files Act according to its plain terms, we conclude that

former employees, who were not laid off with re-employment rights and who are not on

a leave of absence, have no right to access their personnel files pursuant to the Act,

regardless of how quickly following termination they request to do so. Thus, we hold

that Haubrich is not permitted to access her file. The order of the Commonwealth Court

is reversed, and, to the extent that Beitman is inconsistent with today's decision, it is

disapproved.

       Chief Justice Saylor and Justices Baer, Todd, Donohue, Dougherty and Mundy

join the opinion.




                                     [J-8-2017]   -   17